DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	Specifically, the Abstract of the Disclosure is objected to because of the following informalities: it cannot exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.


Claim Objection
3.	Claims 1-8 are objected to because of the following informalities:
In claim 1, for example, the symbol “N-th” is indefinite or vague. It is unclear whether it refers to the Nth term of an arithmetic sequence or something else. As such, the examiner comprehends the claims based on her best interpretations to the relevant phrases.
Claims 2-8 are objected to by virtue of their dependency on claim 1.
Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri (US 20190339119 A1).
	Regarding claim 1, Tamatsukuri discloses a display device (Fig. 5) comprising: a display unit (35) displaying a first two-dimensional display (e.g., the spectrogram as shown in Figs. 9 and 10) showing a frequency (in the horizontal axis) and a spectral intensity (in the brightness of the screen) of a vibration at the frequency (para. 0039-0041, 0049); wherein an N-th measurement value (e.g., an N-th measurement value in the spectrogram representing vibrations in an X-axis direction or in a Z-axis direction) corresponding to an N-th time (e.g., 0s), an (N+1)th measurement value corresponding to an (N+1)th time (e.g., 1.7s), and m-1 intermediate values (i.e., the values at various time between 0s and 1.7s) generated between the N-th measurement value and the (N+1)th measurement value31 are successively displayed in order of the N-th measurement value, the intermediate value, and the (N+1)th measurement value (Figs. 9 and 10).  
Tamatsukuri does not mention explicitly: wherein in the first two-dimensional display, at least one measurement value of a first measurement value in a first direction, a second measurement value in a second direction orthogonal to the first direction, and a third measurement value in a third direction orthogonal to the first direction and the second direction, and a composite value of the first measurement value, the second measurement value, and the third measurement value, are displayed as superimposed on each other, as each of the at least one measurement value and the composite value, an N-th measurement value corresponding to an N-th time, an (N+1)th measurement value corresponding to an (N+1)th time, and m-1 intermediate values generated between the N-th measurement value and the (N+1)th measurement value by dividing a period between the N-th time and the (N+1)th time into m parts, 31are successively displayed in order of the N-th measurement value, the intermediate value, and the (N+1)th measurement value.  
	However, because the features in question do not specify any particular function or benefit for improving the claimed display device, it is deemed that they are recited merely as a preferred arrangement of printed matter, thus are treated as non-functional descriptive material which are not functionally related to the claimed display device but useful and intelligible only to the human mind. Accordingly, the Examiner does not afford any patentable weight to those detailed limitations on displaying the first two-dimensional display. See MPEP 2111.05.
	As such, the disclosure of Tamatsukuri renders the display device of instant claim 1 obvious.
	Regarding claim 2, Tamatsukuri discloses: wherein in the first two-dimensional display (para. 0041), a vibration criterion is displayed as superimposed on the first two-dimensional display (para. 0043). 
	Tamatsukuri is silent on: said vibration criterion is displayed as superimposed on 
at least one measurement value and the composite value.  
	However, because the feature in question does not specify any particular function or benefit for improving the claimed display device, it is considered merely as a preferred arrangement of printed matter, thus is treated as non-functional descriptive material which is not patentably advanced.
	Regarding claim 3, Tamatsukuri discloses: wherein the first two-dimensional display is shown as a tripartite graph (i.e., frequency-time-intensity, see para. 0041).  
	Regarding claim 5, Tamatsukuri discloses: wherein the display unit displays a number-of-divisions input section (36) that enables setting of the m (i.e., the time scale and range of the waveform data), which is a number of divisions to generate the intermediate value, to an arbitrary numeric value (Abstract: “ … waveform data in a range selected via an input unit 36 by a worker, generating a graph displaying a frequency, a time, and the intensity of the impulse component, and displaying the graph on the display unit 35”; para. 0042: “The worker specifies a range for generating the spectrogram by watching the waveform displayed on the display unit 35, and also confirms the generated spectrogram”; see also para. 0026-0027).
Regarding claim 6, Tamatsukuri discloses: wherein the display unit displays a second two-dimensional display showing time and a maximum value of the spectral intensity of the vibration (e.g., Fig. 9b), a third two-dimensional display showing the time and the frequency corresponding to the maximum value of the spectral intensity of the vibration (e.g., Figs. 10a and/or 10b), and a time input section where a predetermined time is designated, thus displaying a value of the predetermined time in the first two-dimensional display (para. 0042).  
Regarding claim 7, Tamatsukuri discloses: an inertial measurement device measuring inertia in the first direction (X-axis), the second direction (Y-axis), and the third direction (Z-axis) (para. 0039-0040).  
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri in view Hay et al. (US 20160300341 A1).
Regarding claim 4, Tamatsukuri does not mention explicitly: wherein the display unit displays a speed input section that enables setting of a display speed of successive displaying in the first two-dimensional display, to an arbitrary speed.  
Hay discloses an apparatus for visualizing periodic motions in mechanical components (para. 0014), comprising a display unit (para. 0064) configured to display a two-dimensional display (para. 0064, 0119, 0251); wherein the display unit displays a speed input section that enables setting of a display speed of successive displaying in the first two-dimensional display, to an arbitrary speed (para. 0230-0234, 0251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hay’s teaching of display speed selection into the Tamatsukuri display unit to arrive the claimed invention. Doing so would facilitate the user to examine the same or a similar component(s) periodically by adjusting parameters of interest as desired (Hay, para. 0231-0232).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri in view Petrovich et al. (US 5315874 A).
	Regarding claim 8, Tamatsukuri does not mention explicitly: the inertial measurement system according to claim 7, wherein the inertial measurement device includes a quartz crystal acceleration sensor.
	Petrovich discloses an inertial measurement system comprising a quartz crystal acceleration sensor (Abstract; col. 2, lines 12-33; col. 4, lines 32-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Petrovich’s teaching of quartz crystal acceleration sensor into the Tamatsukuri display unit to arrive the claimed invention. Doing so would provide the inertial measurement system with an acceleration sensor which is extremely accurate and reliable (Petrovich, col. 1, lines 54-56).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864